Opinion issued April 25, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00075-CV
____________

JACQUES DOMINITZ,  Appellant

V.

MERRILL LYNCH, PIERCE FENNER & SMITH, INC., FRED WHITLOCK,
AND REGISTRAR & TRANSFER COMPANY,  Appellees



On Appeal from the 334th District Court
Harris County, Texas
Trial Court Cause No. 2000-24024



O P I N I O N
 The parties have filed a joint motion to dismiss their appeal.  Accordingly, the
motion is granted, and the appeal is dismissed with prejudice to refiling same.  Tex.
R. App. P. 42.1(a).  All other pending motions in this appeal are overruled as moot. 
The Clerk is directed to issue mandate within 10 days of the date of this opinion. 
Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Chief Justice Schneider and Justices Taft and Radack.
Do not publish.  Tex. R. App. P. 47.